PER CURIAM.
After a thorough consideration of the records and briefs we have reached the *376conclusion that the judgment against the defendant, Hazel Mosely, should be affirmed. The conviction against the defendant, Theo Mosely rests entirely upon circumstantial evidence and this evidence is not sufficient to exclude every other reasonable hypothesis except that of the guilt of said defendant Consequently, the judgment rendered against Theo Mosely should be reversed.
It is so ordered.
ROBERTS, C. J., and SEBRING, HOB-SON and DREW, JJ., concur.